DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.

Status of the Claims
Claims 1-20 are pending and subject to this Office Action. 
The limitation “and no more than about 15 wppb of arsine” in the previous claim 11 at line 13 has been removed without marking (e.g. strike-through). 
Claim 14 has been amended without proper marking. 
 
Response to Arguments
Applicant's arguments filed on 07/15/2021 have been fully considered but they are not persuasive. 
On pages 5-7, Applicant argues that the applied references do not teach or suggest selectively hydrogenating acetylene in the absorbed hydrocarbon stream, wherein said selective hydrogenation also hydrogenates nitrous oxides to ammonia and oxygen to water, as recited in claims 1 and 19. Applicant states,


 In response, the above argument is not considered persuasive for the following reason. It is acknowledged that Schultz is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream being treated and does not explicitly teach that oxygen and nitrous will also be hydrogenated to water and ammonia, respectively, during the hydrogenation of acetylene. However, it is known in the art that refinery off-gases comprise oxygen and nitrogen oxides (i.e. nitrous oxide), as evidenced by Petitjean ([0037]; [0050]). Furthermore, since Schultz is silent on the workable catalysts and temperature conditions for the hydrogenation, one skilled in the art would have been motivated to apply a known selective hydrogenation process (e.g., Petitjean) for converting acetylene to ethylene. Petitjean teaches that (i) a nickel-based catalyst is useful for partial hydrogenation of acetylene (i.e., hydrogenation of acetylene to ethylene) ([0180]), (ii) oxygen and nitrogen oxides can be removed by hydrogenation using a nickel-based catalyst ([0164]; [0171]-[0172]), and (iii) the hydrogenations of acetylene, oxygen, and nitrogen oxides all advantageously operate at a temperature condition of 25-100 ºC. Therefore, it would have been obvious to modify by Schultz by operating the selective hydrogenation of acetylene to ethylene with a nickel-based catalyst and at a temperature 25-100 ºC, as taught by Petitjean, since this involves application of a known catalyst and a temperature condition to operate a known catalytic process. Furthermore, the modified Schultz process, in view of Petitjean, is reasonably expected to also hydrogenate nitrous oxides and oxygen to ammonia and water, respectively, 

On pages 6-8, Applicant argues that the applied references do not suggest adsorbing (i) mercaptan in a first adsorption unit followed by adsorbing (ii) arsine in a second adsorption unit from the hydrogenated hydrocarbon stream, as recited in claim 11, and that the order of the adsorption steps as recited does have a bearing on the removal of impurities and therefore on the end product. Applicant contends that “if the step of adsorbing the arsine from the hydrogenated hydrocarbon stream is performed first, it would make other impurities like mercaptan to compete with arsine for adsorption” in the first adsorption unit. Applicant states “[adsorbing arsine first] would lead to an unsatisfactory separation of arsine from the hydrogenated hydrocarbon stream which will also affect the level of arsine in the end product i.e., purified ethylene. 
In response, the above argument is not considered persuasive because the Applicant’s statement that removing arsine from the hydrogenated hydrocarbon stream first would make mercaptan to compete with arsine for adsorption and consequently lead to an unsatisfactory separation of arsine in the process of obtaining an purified ethylene product is a conclusory statement without factual support. MPEP 2145 I. Even if mercaptan competes with arsine for adsorption, it should be noted that mercaptan and arsine are both impurities and intended to be removed from the process stream in the Schultz/Petitjean process. Thus, the simultaneous removal of arsine and mercaptan does not necessarily affect the end product (purified ethylene). In addition, if mercaptan would compete with arsine for adsorption in the first adsorption unit, as suggested by Applicant, then the same reasoning would apply such that arsine would be expected to compete with mercaptan in the second adsorption unit, if operated first. Therefore, Applicant has not sufficiently shown that there is any difference between operating the claimed prima facie obvious in the absence of new or unexpected result. MPEP 2144.04 IV. C.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities.
Claims 1 and 19 each recite “wherein selective hydrogenation also hydrogenates nitrous oxides to ammonia, and oxygen to water to provide the hydrogenated hydrocarbon stream” in step (b). Since “selective hydrogenation” appears to be in reference to the preceding step of “selectively hydrogenating acetylene,” Applicant is suggested to amend “selective hydrogenation” to read “the selective hydrogenation.” 
Claims 1 and 19 are duplicates. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites that the process of claim 2, upon which claim 3 depends, further comprises . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-3, 6-9, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Pat. 7,687,048 B1), in view of Petitjean et al. (US 2011/0077366 A1), as evidenced by Sundaram et al. (“Ethylene” Kirk‐Othmer Encyclopedia of Chemical Technology. Published: 17 December 2010). 
Regarding claim 1, Schultz discloses a process for processing a hydrocarbon material having a high light olefin content produced by cracking of a heavy hydrocarbon feedstock, e.g. FCC (col. 1, lines 6-20), the process comprising:
(a) in an amine treatment section 302 (see Fig. 2), absorbing carbon dioxide and hydrogen sulfide from a hydrocarbon stream 300, which primarily comprises C2- hydrocarbons and trace amounts of heavier hydrocarbons, by contact with a solvent to obtain an absorbed hydrocarbon stream 304 (col. 7, lines 14-18; col. 14, lines 42-49);
(b) in acetylene conversion section 320, selectively hydrogenating acetylene in the absorbed hydrocarbon stream to ethylene to provide a hydrogenated stream 322 (col. 14, lines 61-67); and
(c) removing water in a drier unit 324, and removing additional impurities, such as arsine, in a further treatment section 332 using an arsine treater as known in the art (col. 15, lines 1-10). 
Schultz does not explicitly teach absorbing carbonyl sulfide from the hydrocarbon stream in the amine treatment along with carbon dioxide and hydrogen sulfide. 
However, it is noted that Schultz suggests removing carbonyl sulfide from the hydrogenated stream 322 (col. 15, lines 1-10), which reasonably implies that carbonyl sulfide is present in the hydrocarbon stream 300 prior to the amine treatment. Furthermore, Schultz 
While Schultz teaches removing acetylene via hydrogenation from the absorbed stream in an acetylene conversion section 320 (Fig. 2) (col. 14, lines 61-67), the reference is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream and does not explicitly teach that oxygen and nitrous oxide will also be hydrogenated to water and ammonia, respectively, during the hydrogenation of acetylene. It is also noted that Schultz is silent on the workable catalysts and temperature conditions.
However, it is known in the art that refinery off-gases comprise oxygen and nitrogen oxides (i.e. nitrous oxide), as evidenced by Petitjean ([0037]; [0050]).  Furthermore, Petitjean teaches that (i) a nickel-based catalyst is useful for partial hydrogenation of acetylene (i.e., hydrogenation of acetylene to ethylene) ([0180]), (ii) oxygen and nitrogen oxides can be removed by hydrogenation using a nickel-based catalyst ([0164]; [0171]-[0172]), and (iii) the hydrogenations of acetylene, oxygen, and nitrogen oxides all advantageously operate at a temperature condition of 25-100 ºC ([0168]; [0176]; [1084]).
Therefore, it would have been obvious to modify by Schultz by operating the selective hydrogenation of acetylene to ethylene with a nickel-based catalyst and at a temperature 25-100 ºC, as taught by Petitjean, since this involves application of a known catalyst and a temperature condition to operate a known catalytic process. Furthermore, the modified Schultz process, in view of Petitjean (“Schultz/Petitjean”), is reasonably expected to also hydrogenate nitrous oxides and oxygen to ammonia and water, respectively, during the selective 
While Schultz teaches removing water in a drier unit 324 and arsine in a further treatment section 332, Schultz does not explicitly teach “adsorbing” (i) water, mercury, ammonia, and/or mercaptan and (ii) methanol and/or hydrogen cyanide, and “adsorbing” (iii) arsine from the hydrogenated hydrocarbon stream, as recited in claim 1.
However, Petitjean discloses a process for subjecting a refinery off-gas (ROG), obtained in an FCC unit, to a series of treatment steps to remove the undesirable components present therein and obtain a mixture of products containing ethylene and other hydrocarbon constituents (Abstract; [0008]-[0011]). The product mixture can be fractionated to obtain an ethylene stream, which then can be used to manufacture an ethylene derivative compound, such as polymers of ethylene ([0012]-[0013]; [0018]). It is noted that Schultz teaches that the ethylene obtained from FCC can be used for the production of polyethylene, polypropylene, and the like (i.e. polymers (col. 2, lines 12-21). Petitjean teaches that a refinery off-gas (ROG) from FCC usually comprises undesirable components including corrosive compounds (e.g., water, hydrogen cyanide, ammonia, and mercaptans), reactive compounds (e.g., methanol), and catalyst poisoning compounds (e.g., arsenic/arsines and mercury), and that these components can be removed by adsorption ([0040]-[0053]; [0128]-[0132]; [0134]; [0136]-[0139]; [0185]-[0186]; [0188]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz by adsorbing water in the drier unit 324 and adsorbing arsine in the arsine treater/further treatment section 332 from the hydrogenated stream, because (i) Schultz does not specify methods for operating the drier unit and the arsine treater, (ii) Petitjean teaches that water and arsine impurities can be removed from a refinery off-gas by adsorption, and (iii) this involves application of a known technique to operate a drier and an arsine treater to yield predictable results. Furthermore, it would have 
Schultz, in view of Petitjean, does not explicitly teach the claimed limitation that (i) water, mercury, ammonia, and/or mercaptan and (ii) methanol and/or hydrogen cyanide are adsorbed in “a first adsorption unit,” and (iii) arsine in “a second adsorption unit.” However, said claimed limitation is not considered inventive because said limitation does not recite any distinguishing limitation based on the “unit” to which the adsorption steps belong, and a particular arrangement of parts is considered an obvious matter of design choice. MPEP 2144.04 VI. C. In addition, it is noted that the claimed limitation does not require a specific order of the adsorption steps to be operated. Assuming, arguendo, the claimed invention required a specific order of the adsorption steps, it would still be prima facie obvious in the absence of new or unexpected results, because in the context of ethylene purification the order of the adsorption steps for removing the aforementioned impurities is not critical and does not change the end product. MPEP 2144.04 IV. C.

Regarding claim 2, Schultz discloses that the absorbed hydrocarbon stream is washed with water to absorb entrained amine absorption solvent from the absorbed hydrocarbon stream (col. 7, lines 61-65).

Regarding claim 3, while Schultz teaches removing acetylene via hydrogenation from the absorbed stream in an acetylene conversion section 320 (Fig. 2) (col. 14, lines 61-67), the reference is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream and does not explicitly teach that oxygen and nitrous oxide will also be hydrogenated to water and 
However, it is known in the art that refinery off-gases comprise oxygen and nitrogen oxides (i.e. nitrous oxide), as evidenced by Petitjean ([0037]; [0050]). Furthermore, Petitjean teaches that (i) a nickel-based catalyst is useful for partial hydrogenation of acetylene (i.e., hydrogenation of acetylene to ethylene) ([0180]), (ii) oxygen and nitrogen oxides can be removed by hydrogenation using a nickel-based catalyst ([0164]; [0171]-[0172]), and (iii) the hydrogenations of acetylene, oxygen, and nitrogen oxides all advantageously operate at a temperature condition of 25-100 ºC ([0168]; [0176]; [1084]).
Therefore, it would have been obvious to modify by Schultz by operating the selective hydrogenation of acetylene to ethylene with a nickel-based catalyst and at a temperature 25-100 ºC, as taught by Petitjean, since this involves application of a known catalyst and a temperature condition to operate a known catalytic process. Furthermore, the modified Schultz process, in view of Petitjean (“Schultz/Petitjean”), is reasonably expected to also hydrogenate nitrous oxides and oxygen to ammonia and water, respectively, during the selective hydrogenation of acetylene, because a nickel-based catalyst catalyzes hydrogenation of oxygen and nitrogen oxide at a temperature 25-100 ºC, as disclosed in Petitjean ([0164]; [0168]; [0171]-[0172]; [0176]; [0184]).

Regarding claim 6, Schultz discloses that the hydrocarbon stream is compressed in a compression section 290 (Fig. 2) prior to the adsorption step (col. 14, lines 34-46).

Regarding claim 7, Schultz does not explicitly disclose scrubbing acid gases from the hydrocarbon stream prior to the compression step. However, the amine treatment taught by Schultz involves a step of scrubbing acid gases, such as hydrogen sulfide and carbon dioxide, by a counter-current contact with a solvent, and, therefore, is a scrubbing step (co. 7, lines 45-B. Furthermore, Schultz discloses that the amine treatment section may be disposed downstream, as illustrated in Fig. 2, or upstream of the compression section 290 (col. 16, lines 48-56). Therefore, positioning a first amine treatment section upstream of the compressor and a second amine treatment section downstream of the compressor is considered an obvious matter of design choice.

Regarding claim 8, Schultz discloses recovering ethylene 352 (Fig. 2) from the adsorbed hydrocarbon stream (col. 15, lines 41-46).

Regarding claim 9, Schulz discloses that the hydrocarbon feed stream being treated contains hydrogen (col 1, lines 64-65). Since the conversion of acetylene to ethylene requires the addition of hydrogen to acetylene by virtue of the hydrogenation, it is reasonably expected that at least some of the hydrogen that is previously resident (originating from the feed stream) in the hydrocarbon stream resulting from the amine treatment section 302 (corresponding to the claimed absorbed hydrocarbon stream) is consumed in the acetylene conversion.

Regarding claim 11, Schultz discloses a process for processing a hydrocarbon material having a high light olefin content produced by cracking of a heavy hydrocarbon feedstock, e.g. FCC (col. 1, lines 6-20), the process comprising:
(a) compressing a hydrocarbon stream 254, which primarily comprises C2- hydrocarbons and trace amounts of heavier hydrocarbons, in a compression section 290 (Fig. 2) to obtain a compressed hydrocarbon stream (col. 14, lines 34-46). 
(b) in an amine treatment section 302 (see Fig. 2), absorbing carbon dioxide and hydrogen sulfide from the compressed hydrocarbon stream by contact with a solvent to obtain an absorbed hydrocarbon stream 304 (col. 7, lines 14-18; col. 14, lines 42-49);

(d) removing additional impurities, such as arsine, in a further treatment section 332 using an arsine treater as known in the art (col. 15, lines 1-10). 
Schultz does not explicitly teach absorbing carbonyl sulfide from the hydrocarbon stream in the amine treatment along with carbon dioxide and hydrogen sulfide. 
However, it is noted that Schultz suggests removing carbonyl sulfide from the hydrogenated stream 322 (col. 15, lines 1-10), which reasonably implies that carbonyl sulfide is present in the hydrocarbon stream 300 prior to the amine treatment. Furthermore, Schultz discloses that the suitable absorption solvents used in the amine treatment include methyl diethanol amine (MDEA), diethanol amine (DEA), diisopropanol amine (DIPA), and monoethanol amine (MEA) (col. 7, lines 25-29), which are among the preferred absorption solvents disclosed by the instant invention for absorbing hydrogen sulfide, carbon dioxide, and carbonyl sulfide (Spec., pg. 10, lines 9-12; pg. 11, lines 8-9). Therefore, it is reasonably expected that at least some of the carbonyl sulfide is absorbed from the hydrocarbon stream 300 during the amine treatment.
Schultz is silent on the presence of mercaptan in the hydrocarbon stream 254 and does not explicitly teach adsorbing mercaptan and arsine from the hydrogenated hydrocarbon stream.
However, Petitjean discloses a process for subjecting a refinery off-gas (ROG), obtained in an FCC unit, to a series of treatment steps to remove the undesirable components present therein and obtain a mixture of products containing ethylene and other hydrocarbon constituents (Abstract; [0008]-[0011]). The product mixture can be fractionated to obtain an ethylene stream, which then can be used to manufacture an ethylene derivative compound, such as polymers of ethylene ([0012]-[0013][0018]). It is noted that Schultz teaches that the ethylene obtained from 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz by adsorbing mercaptan and arsine impurities by adsorption from the hydrogenated stream, because (i) Petitjean teaches that the FCC refinery off-gas (i.e. the feed stream of Schultz) contains mercaptan and arsine and that these impurities can be removed by adsorption, and (ii) this involves application of a known separation technique to remove undesirable components from a FCC refinery off-gas to obtain a purified light olefin product. 
Schultz/Petitjean does not explicitly teach operating the adsorption of mercaptan in a first adsorption unit, followed by the adsorption of arsine in a second adsorption unit. However, the claimed order of the adsorption steps is not considered inventive because no new or unexpected results have been shown. MPEP 2144.04 IV. C. In the context of ethylene purification the order of the adsorption steps for removing mercaptan and arsine is not critical and does not change the end product. 

Regarding claim 12, Schultz discloses that the absorbed hydrocarbon stream is washed with water to absorb entrained amine absorption solvent from the absorbed hydrocarbon stream (col. 7, lines 61-65).

Regarding claim 13, while Schultz teaches removing acetylene via hydrogenation from the absorbed stream in an acetylene conversion section 320 (Fig. 2) (col. 14, lines 61-67), the reference is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream and does not explicitly teach that oxygen and nitrous oxide will also be hydrogenated to water and 
However, it is known in the art that refinery off-gases comprise oxygen and nitrogen oxides (i.e. nitrous oxide), as evidenced by Petitjean ([0037]; [0050]). Furthermore, Petitjean teaches that (i) a nickel-based catalyst is useful for partial hydrogenation of acetylene (i.e., hydrogenation of acetylene to ethylene) ([0180]), (ii) oxygen and nitrogen oxides can be removed by hydrogenation using a nickel-based catalyst ([0164]; [0171]-[0172]), and (iii) the hydrogenations of acetylene, oxygen, and nitrogen oxides all advantageously operate at a temperature condition of 25-100 ºC ([0168]; [0176]; [1084]).
Therefore, it would have been obvious to modify by Schultz by operating the selective hydrogenation of acetylene to ethylene with a nickel-based catalyst and at a temperature 25-100 ºC, as taught by Petitjean, since this involves application of a known catalyst and a temperature condition to operate a known catalytic process. Furthermore, the modified Schultz process, in view of Petitjean (“Schultz/Petitjean”), is reasonably expected to also hydrogenate nitrous oxides and oxygen to ammonia and water, respectively, during the selective hydrogenation of acetylene, because a nickel-based catalyst catalyzes hydrogenation of oxygen and nitrogen oxide at a temperature 25-100 ºC, as disclosed in Petitjean ([0164]; [0168]; [0171]-[0172]; [0176]; [0184]).

Regarding claim 16, Schultz discloses recovering ethylene 352 (Fig. 2) from the adsorbed hydrocarbon stream (col. 15, lines 41-46).

Regarding claim 17, Schultz does not explicitly disclose scrubbing acid gases from the hydrocarbon stream prior to the compression step. However, the amine treatment taught by Schultz involves a step of scrubbing acid gases, such as hydrogen sulfide and carbon dioxide, by a counter-current contact with a solvent, and, therefore, is a scrubbing step (co. 7, lines 45-B. Furthermore, Schultz discloses that the amine treatment section may be disposed downstream, as illustrated in Fig. 2, or upstream of the compression section 290 (col. 16, lines 48-56). Therefore, positioning a first amine treatment section upstream of the compressor and a second amine treatment section downstream of the compressor is considered an obvious matter of design choice.

Regarding claim 18, while Schultz teaches removing acetylene via hydrogenation from the absorbed stream in an acetylene conversion section 320 (Fig. 2) (col. 14, lines 61-67), the reference is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream and does not explicitly teach that oxygen and nitrous oxide will also be hydrogenated to water and ammonia, respectively, during the hydrogenation of acetylene. It is also noted that Schultz is silent on the workable catalysts and temperature conditions.
However, it is known in the art that refinery off-gases comprise oxygen and nitrogen oxides (i.e. nitrous oxide), as evidenced by Petitjean ([0037]; [0050]). Furthermore, Petitjean teaches that (i) a nickel-based catalyst is useful for partial hydrogenation of acetylene (i.e., hydrogenation of acetylene to ethylene) ([0180]), (ii) oxygen and nitrogen oxides can be removed by hydrogenation using a nickel-based catalyst ([0164]; [0171]-[0172]), and (iii) the hydrogenations of acetylene, oxygen, and nitrogen oxides all advantageously operate at a temperature condition of 25-100 ºC ([0168]; [0176]; [1084]).
Therefore, it would have been obvious to modify by Schultz by operating the selective hydrogenation of acetylene to ethylene with a nickel-based catalyst and at a temperature 25-100 ºC, as taught by Petitjean, since this involves application of a known catalyst and a temperature condition to operate a known catalytic process. Furthermore, the modified Schultz process, in view of Petitjean (“Schultz/Petitjean”), is reasonably expected to also hydrogenate nitrous oxides and oxygen to ammonia and water, respectively, during the selective 
Furthermore, Schulz discloses that the hydrocarbon feed stream being treated contains hydrogen (col 1, lines 64-65). Since the conversion of acetylene to ethylene requires the addition of hydrogen to acetylene by virtue of the hydrogenation, it is reasonably expected that at least some of the hydrogen that is previously resident (originating from the feed stream) in the hydrocarbon stream resulting from the amine treatment section 302 (corresponding to the claimed absorbed hydrocarbon stream) is consumed in the acetylene conversion.

Regarding claim 19, Schultz discloses a process for processing a hydrocarbon material having a high light olefin content produced by cracking of a heavy hydrocarbon feedstock, e.g. FCC (col. 1, lines 6-20), the process comprising:
(a) in an amine treatment section 302 (see Fig. 2), absorbing carbon dioxide and hydrogen sulfide from a hydrocarbon stream 300, which primarily comprises C2- hydrocarbons and trace amounts of heavier hydrocarbons, by contact with a solvent to obtain an absorbed hydrocarbon stream 304 (col. 7, lines 14-18; col. 14, lines 42-49);
(b) in acetylene conversion section 320, selectively hydrogenating acetylene in the absorbed hydrocarbon stream to ethylene to provide a hydrogenated stream 322 (col. 14, lines 61-67); and
(c) removing water in a drier unit 324, and removing additional impurities, such as arsine, in a further treatment section 332 using an arsine treater as known in the art (col. 15, lines 1-10). 
Schultz does not explicitly teach absorbing carbonyl sulfide from the hydrocarbon stream in the amine treatment along with carbon dioxide and hydrogen sulfide. 

While Schultz teaches removing acetylene via hydrogenation from the absorbed stream in an acetylene conversion section 320 (Fig. 2) (col. 14, lines 61-67), the reference is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream and does not explicitly teach that oxygen and nitrous oxide will also be hydrogenated to water and ammonia, respectively, during the hydrogenation of acetylene. It is also noted that Schultz is silent on the workable catalysts and temperature conditions.
However, it is known in the art that refinery off-gases comprise oxygen and nitrogen oxides (i.e. nitrous oxide), as evidenced by Petitjean ([0037]; [0050]).  Furthermore, Petitjean teaches that (i) a nickel-based catalyst is useful for partial hydrogenation of acetylene (i.e., hydrogenation of acetylene to ethylene) ([0180]), (ii) oxygen and nitrogen oxides can be removed by hydrogenation using a nickel-based catalyst ([0164]; [0171]-[0172]), and (iii) the hydrogenations of acetylene, oxygen, and nitrogen oxides all advantageously operate at a temperature condition of 25-100 ºC ([0168]; [0176]; [1084]).
Therefore, it would have been obvious to modify by Schultz by operating the selective hydrogenation of acetylene to ethylene with a nickel-based catalyst and at a temperature 25-100 ºC, as taught by Petitjean, since this involves application of a known catalyst and a 
While Schultz teaches removing water in a drier unit 324 and arsine in a further treatment section 332, Schultz does not explicitly teach “adsorbing” (i) water, mercury, ammonia, and/or mercaptan and (ii) methanol and/or hydrogen cyanide, and “adsorbing” (iii) arsine from the hydrogenated hydrocarbon stream, as recited in claim 1.
However, Petitjean discloses a process for subjecting a refinery off-gas (ROG), obtained in an FCC unit, to a series of treatment steps to remove the undesirable components present therein and obtain a mixture of products containing ethylene and other hydrocarbon constituents (Abstract; [0008]-[0011]). The product mixture can be fractionated to obtain an ethylene stream, which then can be used to manufacture an ethylene derivative compound, such as polymers of ethylene ([0012]-[0013]; [0018]). It is noted that Schultz teaches that the ethylene obtained from FCC can be used for the production of polyethylene, polypropylene, and the like (i.e. polymers (col. 2, lines 12-21). Petitjean teaches that a refinery off-gas (ROG) from FCC usually comprises undesirable components including corrosive compounds (e.g., water, hydrogen cyanide, ammonia, and mercaptans), reactive compounds (e.g., methanol), and catalyst poisoning compounds (e.g., arsenic/arsines and mercury), and that these components can be removed by adsorption ([0040]-[0053]; [0128]-[0132]; [0134]; [0136]-[0139]; [0185]-[0186]; [0188]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz by adsorbing water in the drier unit 324 and adsorbing arsine in the arsine treater/further treatment section 332 from the hydrogenated stream, because (i) Schultz does not specify methods for operating the drier unit 
Schultz, in view of Petitjean, does not explicitly teach the claimed limitation that (i) water, mercury, ammonia, and/or mercaptan and (ii) methanol and/or hydrogen cyanide are adsorbed in “a first adsorption unit,” and (iii) arsine in “a second adsorption unit.” However, said claimed limitation is not considered inventive because said limitation does not recite any distinguishing limitation based on the “unit” to which the adsorption steps belong, and a particular arrangement of parts is considered an obvious matter of design choice. MPEP 2144.04 VI. C. In addition, it is noted that the claimed limitation does not require a specific order of the adsorption steps to be operated. Assuming, arguendo, the claimed invention required a specific order of the adsorption steps, it would still be prima facie obvious in the absence of new or unexpected results, because in the context of ethylene purification the order of the adsorption steps for removing the aforementioned impurities is not critical and does not change the end product. MPEP 2144.04 IV. C.

Claims 4, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Pat. 7,687,048 B1), in view of Petitjean et al. (US 2011/0077366 A1), as applied to claims 1, 11, and 19, and further in view of Sethna et al. (US Pat. 6,960,700 B1).
Regarding claims 4, 14, and 20, Schultz, in view of Petitjean, discloses the claimed process as recited in claims 1, 11, and 19. However, the applied references do not explicitly 
However, Sethna discloses a process for removing arsine from a hydrocarbon stream, e.g., ethylene, in the presence of an adsorbent material consisting of copper oxide dispersed upon alumina, thereby producing a purified stream comprising 5-10 wppb of arsine (col. 3, line 60 – col. 4, line 4; cl. 4). Sethna teaches that high purity olefins are required for the satisfactory production of many polymeric products including polymers of ethylene, and that even a small amount of arsine, such as over 20 wppb, reduces the polymer yield of olefin catalysts significantly (col. 1, lines 19-39). 
Therefore, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the Schultz/Petitjean process by reducing the arsine content in the hydrogenated stream to 5-10 wppb by adsorption, as taught by Sethna, because (i) Schultz teaches that the ethylene stream produced therein can be used for the production of polyethylene (col. 2, lines 12-21), (ii) Sethna discloses a process for reducing arsine in an ethylene stream to 5-10 wppb (col. 3, line 60 – col. 4, line 4; cl. 4), and (iii) this involves application of a known purification technique to improve a known process for processing an ethylene stream to yield predictable results. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Pat. 7,687,048 B1), in view of Petitjean et al. (US 2011/0077366 A1), as applied to claims 1 and 11, and further in view of Sayari et al. (US 2008/0276804 A1).
Regarding claims 5 and 15, Schultz, in view of Petitjean, does not explicitly disclose a step of regenerating, with a desorption gas, an adsorbent in the first adsorption unit comprising an adsorbent for adsorbing (i) water, mercury, ammonia, and mercaptan, and (ii) methanol and/or hydrogen cyanide. It is noted that Petitjean suggests using adsorbents such as activated carbon, molecular sieves 3, 4A, or 13X, and/or activated alumina ([0187]). 

Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz, in view of Petitjean, by regenerating the deactivated adsorbent, such as molecular sieve 13X, used for adsorbing (i) water, mercury, ammonia, and mercaptan, and (ii) methanol and/or hydrogen cyanide, with a desorption gas, as suggested in Sayari ([0115]), because this involves regeneration of a known deactivated catalyst according to a known technique such that the regenerated adsorbent can be reused. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Pat. 7,687,048 B1), in view of Petitjean et al. (US 2011/0077366 A1), as applied to claims 4 and 14, and further in view of Liu et al. (US 2001/0037948 A1).
Regarding claim 10, Schultz, in view of Petitjean, does not disclose a step of sensing at least one parameter of the process, generating a signal or data from the sensing, and transmitting said signal or said data.
However, Liu teaches using sensing devices that can monitor the overall system performance by measuring the parameters, such as pressure and temperature, and sending the data to the management system for the operation control ([0040]). It is noted that Schultz discloses operating certain process steps at desired ranges of process parameter, e.g., temperature and pressure for the amine treatment (col. 7, lines 37-44). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz, in view of Petitjean, by sensing at least one parameter of the process, generating a signal or data from the sensing, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.